                                                 Case 1:12-cv-00920-EDK Document 171-4 Filed 03/29/19 Page 1 of 4

                                                                                                                                                                                                                                            Opt-In Form
Row   Class Member ID       Last Name        First Name   VISN                                      VA Facility                                                   City                  State     Classification   Date Filed   Docket #
                                                                                                                                                                                                                                           Received by BG
 1.     103180268       Burdine            Jan              9    Lexington VAMC                                                               Lexington                                   KY           NP           7/28/2015     34-3           No
 2.     104205398       Bixler             Stephanie       10    Chillicothe VAMC                                                                                                                      NP          12/13/2016     91-7           No
 3.     112307625       Dobbs              Robin           16    Central Arkansas Veterans Healthcare System                                  Little Rock                                 AR           NP          6/14/2016      73-5           No
4.      114956029       Lakeland           Violet          20    Portland VA Medical Center                                                   Portland                                    OR           NP            7/6/2018    141-1           No
5.      116058848       Cole               Carolyn         20    VA Puget Sound Healthcare System
   (Seattle Division)                       Seattle                                     WA           NP          6/14/2016     72-10           No
6.      121559753       Kuo                Elizabeth       16    Michael E. DeBakey VAMC                                                      Pearland                                    TX            PA         5/17/2016      69-2           No
7.      122619776       Hansen Henderson   Marie           22    VA Greater Los Angeles Healthcare System (GLA)
    (Santa Barbara CBOC)      Santa Barbara                               CA           NP          6/14/2016      74-5           No
8.      126087444       Henson             Elaine          22    VA San Diego Healthcare System                                               La Jolla                                    CA          ANP          12/13/2016     94-3           No
9.      133672786       Conklin            Mary            21    San Francisco VAMC
  (Santa Rosa CBOC)
(Ukiah CBOC)                          Healdsburg                                  CA           NP          10/14/2015     49-5           No
10.     135078214       Campbell           Karen            4    VA Pittsburgh Healthcare System
 (University Drive Campus)                   Tarentum                                    PA           NP          7/29/2016      78-5           No
11.     143139698       Burroughs          Scot            23    Iowa City VAMC                                                               Iowa City                                    IA           PA         5/17/2016      68-4           No
12.     144937614       Harris-Cobbinah    Deborah          2    VA NY Harbor Healthcare System (Manhattan)                                   Bronx                                       NY           NP           7/28/2015     34-8           No
13.     145554695       King               Loretta         15    St. Louis VAMC                                                               St. Charles                                 MO           NP          6/14/2016      74-9           No
14.     156722900       Sensing            Janice           9    Tennessee Valley Healthcare System
  (Nashville Campus)                      Nashville                                   TN           NP          7/28/2015      36-8           No
15.     157696858       Calhoun            Theresa          7    Atlanta VA Medical Center                                                    Madison                                     AL           NP            7/6/2018    140-1           No
16.     164441992       Mabry              Sandra           5    Martinsburg VAMC                                                             Front Royal                                 VA           FNP         7/28/2015      35-8           No
17.     174304665       Simmons            Stephanie       16    Southern Louisiana Veterans Healthcare System;
   Michael E. DeBakey VAMC New Orleans                                    LA            PA          5/17/2016     70-6           No
18.     175917285       Skelley            David            4    Altoona VAMC                                                                 Altoona                                     PA            PA           1/8/2016     63-1           No
19.     177068958       Britt              Laura           10    Louis Stokes VAMC                                                            Shelby                                      OH           NP          7/28/2015      34-2           No
20.     178227723       Poulter            Diane           19    VA Eastern Colorado Healthcare System (ECHCS)                                Littleton                                   CO           NP          10/30/2017    123-1           No
21.     178861409       Pollard            Stephanie        4    VA Pittsburgh Healthcare System
 (University Drive Campus)                   Murrysville                                 PA           NP          7/29/2016      79-9           No
22.     183697542       Baron              Neil             8    Miami VAMC                                                                   Miami                                        FL         ANP          10/14/2015     49-2           No
23.     184024186       Hahn               Karin           17    West Texas VA Health Care System                                             Fort Stockton                               TX           FNP         12/13/2016     94-1           No
24.     188505452       Wilde              Jennifer        21    VA Southern Nevada Healthcare System                                         Las Vegas                                   NV           NP          5/17/2016     70-10           No
25.     192731097       Caplan             Deborah         10    John D. Dingell VA Medical Center                                            Ann Arbor                                    MI          NP          7/17/2018     145-1           No
26.     199540036       Melichar           Maria           23    Minneapolis VAMC                                                             Mayer                                       MN           NP          6/14/2016      75-7           No
27.     199975240       Wallace            Suzanne         12    William S. Middleton Veterans Hospital                                       Madison                                      WI          NP           1/8/2016      63-4           No
28.     217153343       Prendes            Barbara          8    James A. Haley Veterans' Hospital                                            Tampa                                        FL         ACNP          7/28/2015     36-4           No
29.     217584498       Evans              Gerrie          19    Cheyenne VAMC                                                                Cheyenne                                    WY           FNP           9/9/2016     84-6           No
30.     220790266       Garrett            Alisa           22    VA Loma Linda Healthcare System                                              Loma Linda                                  CA           NP          12/13/2016     93-6           No
31.     222757512       Price              Kim             15    St. Louis VAMC                                                               St. Louis                                   MO            PA         5/17/2016      70-1           No
32.     225114412       Hiatt              Audrey Mae      23    VA Central IA Healthcare System                                              Polk City                                    IA          NP          4/13/2018     134-1           No
33.     225604895       Ravetti            Linda           21    San Francisco VAMC
  (Eureka CBOC)                                           Blue Lake                                   CA           NP          7/29/2016     79-10           No
34.     230819283       Nguyen             Haris           16    Michael E. DeBakey VAMC                                                      Hoston                                      TX            PA         6/14/2016      75-9           No
35.     236801910       Jenkins            LaKeysha         6    Hampton VAMC                                                                 Newport News                                VA           NP          12/13/2016     95-1           No
36.     236997692       Punla              Grace            2    VA NY Harbor Healthcare System (Manhattan)                                   Upper Saddle River                           NJ         ANP          5/17/2016      70-2           No
37.     237699882       Hawkins            Terrez           6    Washington DC VAMC                                                           Baltimore                                   MD           NP          6/15/2018     139-1           No
38.     238224993       Adams              Bobbie           9    Lexington VAMC                                                               Richmond                                    KY           NP          5/17/2016      68-1           No
39.     240963655       Ford               Belinda          7    Wm. Jennings Bryan Dorn VAMC (VISN #7);
    H arry S. Truman Veterans Hosp Houston
                            Colu TX

                                                                                                                                                        ------------------------
      ------

                                                                                                                                                                                             SC        NP           5/10/2017    105-5           No
40.     250928196       Amundson           Jan             23    VA Nebraska-Western Iowa Healthcare System
     (Grand Island CBOC)          Grand Island                                NE           NP            9/9/2016     84-1           No
41.     251954191       Lawrence           Patricia        19    VA Eastern Colorado Healthcare System (ECHCS)
    (Pueblo Outpatient Clinic) Lincoln City                                OR           NP           7/29/2016     79-5           No
42.     253153937       Cates              Samra           15    Kansas City VAMC                                                             Overland Park                               KS           NP          12/13/2016     91-9           No
43.     254850794       Beede              Linda Lou       19    Cheyenne VAMC                                                                Loveland                                    CO           NP          12/13/2016     91-6           No
44.     272456518       Sweeney            Denise          21    San Francisco VAMC
  (Eureka CBOC)                                           Coeur d 'Alene                               ID          NP          7/29/2016      80-3           No
45.     272729693       Diaz-Caturan       Ma Visimee      12    Edward Hines Jr. VA Hospital                                                 Hoffman Estates                              IL         ANP          10/14/2015     49-6           No
46.     278039022       Newmyer            Martha           4    VA Pittsburgh Healthcare System
 (University Drive Campus)                   Murrysville                                 PA           FNP         12/13/2016     99-9           No
47.     279417689       Smiley-Delahanty   Verneice         2    ROPC - VA (Rochester VA Outpatient Clinic); 
 Canandaigua VA Medical Cent Brockport                                      NY            PA         11/20/2017    124-1           No
48.     280239356       Jakala             Karen           23    Minneapolis VAMC                                                             Dayton                                      MN           NP            9/9/2016    84-10           No
49.     281131031       Schamel            Patrick          2    Bath VA Medical Center                                                       Bradford                                    NY            PA           7/6/2018    141-1           No
50.     281276009       Gavin              Michele         10    Louis Stokes VAMC
 (Canton Outpatient Clinic)
 (New Philadelphia CBOC)
(ParmNorth Royalton                               OH          PA-C         10/14/2015    49-10           No
51.     282362165       Fisher-Griffis     JanMarie         7    Atlanta VAMC;
 Sam Rayburn Memorial Veterans Center                          Tucker                                      GA           NP            1/8/2016     62-5           No
52.     285436203       Riedinger          Toby            22    VA Greater Los Angeles Healthcare System (GLA)
    (Santa Barbara CBOC)      Santa Barbara                               CA           NP            9/9/2016     86-2           No
53.     286460397       Conway             Roxanne          2    Bath VA Medical Center                                                       Wellsville                                  NY           NP            7/6/2018    140-1           No
54.     289390118       Broughton          Eve             22    Southern Arizona VA Healthcare System                                        Tucson                                      AZ          CNS          6/14/2016      72-7           No
55.     291640116       Rodgers            Susan            6    Durham VA Medical Center                                                     Apex                                        NC        ACNP-BC        10/30/2017    123-1           No
56.     292404650       Parillo            Valerie         22    VA Greater Los Angeles Healthcare System (GLA)
    (San Luis Obispo CBOC) Los Osos                                       CA           NP          7/29/2016      79-8           No
57.     292937555       Carter             Angelo          17    North Texas Health Care System
  Dallas VAMC
  (Fort Worth Outpatient Clinic Arlington                                   TX            PA          5/10/2017    105-2           No
58.     301450807       Tully              Virginia         2    Bath VA Medical Center                                                       Branchport                                  NY           NP            7/6/2018    141-1           No
59.     314126160       Turner             Karen           10    Dayton VA Medical Center                                                     Xenia                                       OH           NP          10/30/2017    123-1           No
60.     330041493       Patz               William         22    New Mexico VA Healthcare System
   (Raymond G. Murphy VAMC)                  Albuquerque                                 NM            PA         12/13/2016     97-4           No
61.     337693811       Fitzpatrick        Ann-Marie        2    Bath VA Medical Center                                                       Elmira                                      NY           NP            7/6/2018    140-1           No
62.     355866253       Crawford           Mary Ann        10    Indianapolis VAMC                                                            West Indianapolis                            IN          NP          6/14/2016      73-3           No
63.     356817227       Dickinson          Lois            15    Kansas City VAMC                                                             Greenwood                                   MO           NP          12/13/2016     92-7           No
64.     358960439       Finical            Jean            16    Fayetteville VAMC
V eterans Healthcare System of Ozarks (VHSO)               Fayetteville                                AR        CNS (APN)      10/30/2017    123-1           No
65.     369949493       Hinson             Christy          6    Durham VA Medical Center                                                     Grimesland                                  NC           NP          10/30/2017    123-1           No
66.     373866575       Sulton             Linda           17    North Texas Health Care System
  Dallas VAMC                                 Arlington                                   TX           NP          5/10/2017     106-4           No
67.     378188701       McNalty            Marilyn          6    Hunter Holmes McGuire VA Medical Center                                      Richmond                                    VA           NP            7/6/2018    141-1           No
68.     386319365       Rosser             Ellen           23    Minneapolis VAMC                                                             Richfield                                   MN           NP           8/16/2018    148-1           No
69.     388337409       Puleo, Jr.         Frederick       20    VA Portland Health Care System (Portland VA Medical Center)                  Portland                                    OR           NP            7/6/2018    141-1           No
                                                      Case 1:12-cv-00920-EDK Document 171-4 Filed 03/29/19 Page 2 of 4

                                                                                                                                                                                                                       Opt-In Form
Row    Class Member ID        Last Name           First Name   VISN                                  VA Facility                                             City    State   Classification   Date Filed   Docket #
                                                                                                                                                                                                                      Received by BG
 70.     389598590       Prouhet               Rosa             15    St. Louis VAMC                                                                O'Fallon           IL         NP          12/13/2016     97-7           No
 71.     392554374       Lee                   Vanessa          22    VA Long Beach Healthcare System                                               Long Beach        CA         ANP          6/14/2016      75-4           No
 72.     392989183       Potter                Cynthia          10    Louis Stokes VAMC                                                             Olmsted Falls     OH         ANP          7/28/2015      36-3           No
 73.     394267289       Edwards               Tamiah           10    VA Ann Arbor Healthcare System                                                Ypsilanti         MI          NP          7/17/2018     145-1           No
 74.     415787234       Veschio               Ellen             4    VA Pittsburgh Healthcare System
  (University Drive Campus)                   Clairton          PA          NP          7/29/2016      80-6           No
 75.     418253425       Wolf                  Suzanne           1    VA Central Western Massachusetts Healthcare System                            Daniel Island     SC          NP          7/29/2016     80-10           No
 76.     423057889       Ozturk                Saduman          17    North Texas Health Care System
   Dallas VAMC
  (Tyler VA Primary Care Clinic)Irving            TX          PA          12/13/2016    96-10           No
 77.     439384689       Williams              Robert            6    Salisbury VAMC                                                                Salisbury         NC          PA          10/14/2015     53-7           No
 78.     440323851       Verbanic              Carolyn           4    VA Pittsburgh Healthcare System                                               Aspinwall         PA          NP          7/29/2016      80-5           No
 79.     441731846       Burrows               Margo Mae        22    Southern Arizona VA Healthcare System;
    Cheyenne VAMC (VISN #20);
  Rose Tucson              AZ         FNP            9/9/2016     84-3           No
 80.     441996195       Johnston              Susan            17    Central Texas Veterans Health Care System                                     Belton            TX         FNP          12/13/2016     95-2           No
 81.     445127689       Poppelaars            Victoria         16    Michael E. DeBakey VAMC                                                       Pearland          TX          PA          5/17/2016     69-10           No
 82.     447759681       Matthews              Phyllis          19    Denver VA Medical Center                                                      Aurora            CO          NP          10/30/2017    123-1           No
 83.     450197662       Bissette              Susan             7    Ralph H. Johnson VAMC                                                         Charleston        SC          NP          7/29/2016      78-3           No
 84.     457177826       Machuga               Maryann           7    Charlie Norwood VAMC                                                          Evans             GA          PA          12/13/2016    95-10           No
 85.     467654389       Sluder                Katherine        19    Denver VA Medical Center                                                      Denver            CO          NP          10/30/2017    123-1           No
 86.     477631607       Little                Gerald           20    Puget Sound VA                                                                Thorton           CO          NP          8/23/2018     150-1           No
 87.     478402949       Mayne                 Sharon            7    Atlanta VAMC                                                                  Conyers           GA          NP            1/8/2016     62-8           No
 88.     480493099       Effron                Helen            21    San Francisco VAMC
   (Santa Rosa CBOC)                                       Santa Rosa        CA          NP          7/28/2015      34-7           No
 89.     480751475       Pollis                Kimberly          6    Durham VA Medical Center                                                      Durham            NC          NP          10/30/2017    123-1           No
 90.     481451145       Lewis                 Susan             1    White River Junction VAMC                                                     Burlington        VT          PA          12/13/2016     95-8           No
 91.     484607040       Sykes                 Pamela           12    Lovell Federal Health Care Center                                             Maineville        OH         ANP          10/14/2015     52-9           No
 92.     485255348       Murray                Tonya             2    Canandaigua VAMC                                                              Avon              NY          NP          10/14/2015     51-8           No
 93.     489304365       Rodenberg             Nancy            15    St. Louis VAMC
 (Jefferson Barracks Division)                                 Fults              IL         NP          7/29/2016      80-2           No
 94.     504992577       Plageman              Deborah           2    VA NY Harbor Healthcare System (Manhattan);
     V A NY Harbor Healthcare Sy Guttenberg         NJ         ANP          7/28/2015      36-2           No
 95.     509054705       Metellus              Magalie           8    Miami VAMC                                                                    Pembroke Pines    FL          NP          10/14/2015     51-6           No
 96.     512929560       Dieterle              Deborah           2    Bath VA Medical Center                                                        Elmira            NY          NP            7/6/2018    140-1           No
 97.     513461217       McClung               Mark              5    Beckley VAMC                                                                  Oak Hill          WV         FNP          12/13/2016     96-2           No
 98.     513641181       Sammons               Kimberly          5    Huntington VAMC                                                               Chesapeake        OH          NP          10/14/2015     52-5           No
 99.     520626006       Alexander-Ledbetter   Rosemary         15    St. Louis VAMC
 (John Cochran Division)                                       Olive Branch      MO          PA          6/14/2016      72-2           No
100.     525132171       Rowe                  Susan             8    North Florida/South Georgia Veterans Health System (Lake City VA Medica Old Town                FL          NP            7/6/2018    141-1           No
101.     530688445       Lee                   Jean             15    Kansas City VAMC                                                              Leavenworth       KS          NP          12/13/2016     95-7           No
102.     536702014       Maddox                Allison           7    Tuscaloosa VA Medical Center                                                  Tuscaloosa        AL          NP          6/15/2018     139-1           No
103.     536872484       Rust                  Jackie           23    Minneapolis VAMC                                                              Eagan             MN          NP          12/13/2016     98-1           No
104.     537196706       Oberbroeckling        Joanna           23    Iowa City VAMC
  (Bettendorf CBOC)                                            Davenport         IA          NP          6/14/2016     75-10           No
105.     538491107       Kmetz                 Bridget           6    Hunter Holmes McGuire VAMC                                                    Mechanicsville    VA          NP            9/9/2016     85-5           No
106.     539963382       Newman                Ann               2    Bath VA Medical Center                                                        Campbell          NY          NP            7/6/2018    141-1           No
107.     544162089       Cook                  Lorna            22    Southern Arizona VA Healthcare System
    (Sierra Vista CBOC)                 Sierra Vista      AZ          NP          6/14/2016      73-1           No
108.     547350166       Willis                Patricia         15    St. Louis VAMC                                                                St. Louis         MO          NP          5/17/2016      70-9           No
109.     547711837       Klingerman            Lori              4    VA Pittsburgh Healthcare System
  (University Drive Campus)                   Kittanning        PA          NP          7/29/2016      79-4           No
110.     548521359       Breslin               Mary             10    Cincinnati VAMC                                                               Cincinnati        OH         ANP            1/8/2016     62-3           No
111.     569561435       Maltese               Anne             22    Southern Arizona VA Healthcare System
    El Paso VAMC (VISN #17) (7/9/20 Las Cruces            NM          NP          6/14/2016      75-5           No
112.     582054293       Corbin                Debra             6    Hunter Holmes McGuire VAMC                                                    Hampton           VA          NP            9/9/2016     84-5           No
113.     595291342       McClure               Kathleen          6    Salisbury VAMC
  (Charlotte CBOC)                                             Cornelius         NC          PA          10/14/2015     51-5           No
114.     599314825       Nerviano              Joan              4    Lebanon VAMC (Camp Hill CBOC)                                                 Cedar Hill        TX         PA-C          6/15/2018    139-1           No
115.     604491630       Brooks                Audricia         10                                                                                  Cincinnati        OH                      12/28/2012      NA            No
116.     610108887       McPartlin             Daniel            6    Hunter Holmes McGuire VAMC                                                    Chesterfield      VA           PA         12/13/2016     96-5           No
117.     610556101       Broderick             Colleen Ruth     22    Southern Arizona VA Healthcare System
    (Safford CBOC)                      Eureka            CA          NP           6/14/2016     72-6           No
118.     622982734       Keys                  Peggy            22    VA Greater Los Angeles Healthcare System (GLA)                                Los Angeles       CA           PA          7/29/2016     79-3           No
119.     635483365       Sadowski-Leist        Denise           10    Cincinnati VAMC                                                               Evendale          OH         ACNP         10/14/2015     52-4           No
120.     638321425       Welch                 Todd             17    Central Texas VA Health Care System
   (Olin E. Teague VAMC)
 Southern ArizoLackland AFB        TX           PA         6/14/2016      77-9           No
121.     645361371       MacDonald             Frank             2    Canandaigua VAMC                                                              Hammondsport      NY           PA         5/17/2016      69-4           No
122.     645361371       MacDonald             Frank             2    Bath VA Medical Center                                                        Hammond           NY           PA           7/6/2018    141-1           No
123.     646850266       Alleyne               Shirley           8    Miami VAMC                                                                    Davie             FL          NP            1/8/2016     62-1           No
124.     647510238       Miller                Matthew          16    Michael E. DeBakey VAMC                                                       Katy              TX           PA           9/9/2016     85-9           No
125.     648021747       Snover                Sharon            4    VA Pittsburgh Healthcare System                                               Allison Park      PA         ANP          5/17/2016      70-7           No
126.     648367012       Buckley               Mary             19    Denver VA Medical Center                                                      Denver            CO          NP          10/30/2017    123-1           No
127.     651727471       Stevens-Castano       Arlette          22    Southern Arizona VA Healthcare System                                         Tucson            AZ         ANP          6/14/2016      77-1           No
128.     655511961       Elkins                April            22    Southern Arizona VA Healthcare System                                         Vail              AZ          NP          6/14/2016      73-7           No
129.     659229739       Vlam                  Deborah          17    Doris Miller VAMC                                                             McDade            TX          NP          12/13/2016     98-7           No
130.     659702109       Komperda              Maureen          12    Edward Hines Jr. VA Hospital (2003-present)
  Jesse Brown VAMC -- Lakeside Elmhurst              IL         NP          10/14/2015     50-6           No
131.     660076469       Fraumeni              Lindsey          22    VA Greater Los Angeles Healthcare System (GLA)                                Hawthorne         CA          NP          6/14/2016     73-10           No
132.     660768899       Cobb                  Kathleen         10    John D. Dingell VAMC                                                          Westland          MI         DNP          12/13/2016     92-3           No
133.     661775828       Carrel                Jerry            14    VA Medical Center Oklahoma City                                               Moore             OK           PA           7/6/2018    140-1           No
134.     662232923       Hinrichs              Laurie           23    VA Central Iowa                                                               Urbandale         IA           PA         10/30/2017    123-1           No
135.     664982674       Chang                 Tommy            17    West Texas VA Health Care System                                              Big Spring        TX          NP          12/13/2016     92-1           No
136.     665749041       Vaden-Karn            Sharon           20    Mann-Grandstaff VAMC/Spokane VAMC                                             Salem             OR          NP          7/28/2015     36-10           No
137.     666464415       Davis                 Heather          16    Michael E. DeBakey VAMC                                                       Houston           TX           PA         5/17/2016      68-7           No
138.     685999174       Bailey                Devin             6    Hampton VAMC                                                                  Newport News      VA          FNP         12/13/2016     91-2           No
                                                    Case 1:12-cv-00920-EDK Document 171-4 Filed 03/29/19 Page 3 of 4

                                                                                                                                                                                                                         Opt-In Form
Row    Class Member ID        Last Name         First Name    VISN                                   VA Facility                                              City     State   Classification   Date Filed   Docket #
                                                                                                                                                                                                                        Received by BG
139.     687991074       Striplin             Pamela           17    Houston VAMC                                                                  RIchmond             TX          NP          10/30/2017    123-1           No
140.     688085299       DeMoisey             Jan              10    Cincinnati VAMC                                                               Newport              KY          NP            1/8/2016     62-4           No
141.     691733951       Antoine              Marie-Essie       8    Miami VAMC                                                                    Pembroke Pines       FL          FNP         10/14/2015     49-1           No
142.     692836217       Sharrah              Karen            22    Southern Arizona VA Healthcare System                                         Tucson               AZ          NP          6/14/2016      76-8           No
143.     695888167       Mercier              Stephanie         9                                                                                  Nicholsville         KY                      12/28/2012      NA            No
144.     699123013       Sinuk                Paul             22    VA Greater Los Angeles Healthcare System (GLA)
    (West LA VAMC)             Los Angeles          CA          NP          6/14/2016     76-10           No
145.     702650206       Lang                 David             6    Greenville, NC HCC                                                            Greenville           NC          PA          10/30/2017    123-1           No
146.     714042017       Brabant              Karen            22    VA Loma Linda Healthcare System                                               Canyon Lake          CA          NP          5/10/2017     105-1           No
147.     718241291       Duncan               Laura            10    Dayton VA Medical Center                                                      Dayton               OH          NP          10/30/2017    123-1           No
148.     722924166       Muth                 Mary             20    VA Puget Sound Healthcare System
    (American Lake Division)                 Tacoma               WA          PA          12/13/2016     96-8           No
149.     728317445       Lorth-Kennedy        Phirin           10    Cincinnati VAMC                                                               Cincinnati           OH          NP          7/28/2015      35-7           No
150.     735829414       Deringer             Regina           22    Phoenix VA Health Care System (present);
   Southern Arizona VA Healthcare Scottsdale              AZ          NP          6/14/2016      73-4           No
151.     738655607       Walston              Jane             16    Michael E. DeBakey VAMC
   (Beaumont VA Outpatient Clinic)                    Beaumont             TX          PA            9/9/2016     86-6           No
152.     740760933       First                Sandy            22    VA Long Beach Healthcare System                                               Long Beach           CA          NP          6/14/2016      73-8           No
153.     745687386       Kendall              Connie           10    Dayton VAMC                                                                   Springfield          OH         CNS          7/28/2015      35-3           No
154.     745991584       Stuart               Catherine         6    Hampton VAMC                                                                  Marshall             VA       NP/CNS         12/13/2016     98-4           No
155.     746982538       Moore                Teresa           17    North Texas Health Care System
   Dallas VAMC                                 Rockwall             TX          PA          12/13/2016     96-7           No
156.     750855212       Price                La Chune         22    VA Greater Los Angeles Healthcare System (GLA)
    (West LA VAMC)             Inglewood            CA          PA          6/14/2016      76-3           No
157.     753740166       Penn                 Guy              22    Southern Arizona VA Healthcare System                                         Tucson               AZ          PA          6/14/2016      76-1           No
158.     756327670       McCauley             Robin            17    North Texas Health Care System
   Dallas VAMC
  (Fort Worth Outpatient Clinic Grapevine            TX          NP          5/10/2017     106-1           No
159.     760794075       Leuschen             Carla             9    Tennessee Valley Healthcare System
   (Alvin C. York Campus)                  Gallatin             TN       FNP/CNS        10/14/2015    50-10           No
160.     765031543       Sima                 Matthew           8    West Palm Beach VAMC
   (Viera Outpatient Clinic)                             Cocoa Beach          FL          PA            1/8/2016    62-10           No
161.     768389221       Eastman              Julie            23    Iowa City VAMC                                                                Iowa City            IA          PA          12/13/2016    92-10           No
162.     772739909       Chang                Ann              17    West Texas VA Health Care System                                              Big Spring           TX          NP          12/13/2016    91-10           No
163.     773458889       Lewis                Donna             7    Atlanta VAMC                                                                  Durham               NC          NP          10/14/2015     51-1           No
164.     773725257       Zakaria              Shirley          22    VA Greater Los Angeles Healthcare System (GLA)                                Moorpark             CA          NP          6/14/2016     77-10           No
165.     774126417       Royal                Linda             7    Atlanta VAMC                                                                  Conyers              GA          NP          10/14/2015     52-2           No
166.     774215167       Stolarczyk           Rene             12    Jesse Brown VA Hospital                                                       Chicago              IL          NP           6/15/2018    139-1           No
167.     778843869       Kortan               Mary             10    Louis Stokes VAMC                                                             Cleveland            OH          PA          10/14/2015     50-7           No
168.     782343007       Corbett              Ruth             15    Kansas City VAMC                                                              Prairie Village      KS         CNS          12/13/2016     92-4           No
169.     784901956       Reese                Kelly             7    Wm. Jennings Bryan Dorn VAMC                                                  Lexington            SC          NP          7/29/2016      80-1           No
170.     785082126       Korlekar             Sheri            22    VA Greater Los Angeles Healthcare System (GLA)                                Culver City          CA          NP          6/14/2016      75-1           No
171.     804362263       Mendez               Juan             23    Iowa City VAMC                                                                Iowa City            IA          PA          6/14/2016      75-8           No
172.     805382962       Perkins              Lori              5    Huntington VAMC                                                               Columbus             OH          NP          7/28/2015      36-1           No
173.     807467892       Bartlett             Nancy            21    San Francisco VAMC                                                            Pacifica             CA          NP          7/28/2015      34-1           No
174.     810340150       Mullen               John             16    Michael E. DeBakey VAMC;
   (Charles Wilson VA Outpatient Clinic/CBOC)        Lufkin               TX          PA          5/17/2016      69-8           No
175.     811018061       Renfrow              Trent            16    Michael E. DeBakey VAMC
   (Katy CBOC)                                        Katy                 TX          PA          5/17/2016      70-3           No
176.     814027559       Fallis               Barabara          9    Louisville VAMC                                                               Pleasureville        KY          NP          8/23/2018     150-1           No
177.     818904551       Ferguson             Marjorie         10    Aleda E. Lutz VAMC (Saginaw, MI)                                              Bancroft             MI         NP           12/13/2016     93-3           No
178.     829195154       Fye                  Shirley           4    Altoona VAMC
  (State College CBOC)                                           State College        PA          PA          10/14/2015     49-8           No
179.     839219745       McKalip-Ballard      Cynthia          10    Dayton VA Medical Center                                                      Beavercreek          OH         CNS          6/15/2018     139-1           No
180.     843217128       Coogan               Judith            6    Greenville, NC HCC                                                            Winterville          NC         FNP          10/30/2017    123-1           No
181.     849993667       Freeman              Susan            16    Central Arkansas Veterans Healthcare System                                   North Little Rock    AR          NP          5/17/2016     68-10           No
182.     850982050       Stephens             Jamey            21    VA Southern Nevada Healthcare System                                          Las Vegas            NV         FNP          5/10/2017     106-3           No
183.     854875990       Ward                 Mary             16    Alexandria VA Health Care System                                              Alexandria           LA          NP          12/13/2016     98-9           No
184.     855489748       King                 Lisa             10    Louis Stokes VAMC                                                             Bellville            OH          NP          7/28/2015      35-4           No
185.     856194494       Gialle               Karen            22    Southern Arizona VA Healthcare System                                         Oro Valley           AZ         FNP          6/14/2016      74-1           No
186.     856444467       Walker               John              2    Syracuse VAMC
  (Rome CBOC)                                                   Las Vegas            NV          PA          6/14/2016      77-8           No
187.     858583541       Hogan                Dana             15    Eastern Kansas Health Care System
   (Colmery O-Neil VAMC)                    Topeka               KS          NP          12/13/2016     94-6           No
188.     863902091       Thomas               LaDonna           6    Durham VA Medical Center                                                      Raleigh              NC          NP          10/30/2017    123-1           No
189.     868273182       Baker                Deborah Wentz     6    Asheville/Charles George VAMC;
   Cheyenne VAMC (VISN #19)                    Fletcher             NC          NP          12/13/2016     91-3           No
190.     868780785       Jandron              Cindy            10    Battle Creek VAMC                                                             Muskegon             MI          NP            9/9/2016     85-1           No
191.     869886935       Schivachi-Williams   Veronica         10    John D. Dingell VA Medical Center                                             Novi                 MI          NP            7/6/2018    141-1           No
192.     871530716       Tedrick              Rory              4    Wilmington VAMC                                                               Downington           PA          NP          12/13/2016     98-5           No
193.     875969092       Hegermiller-Smith    Barbara           6    Durham VA Medical Center                                                      Raleigh              NC          NP          10/30/2017    123-1           No
194.     876164795       Hennessy             Kevin             2    Buffalo VAMC                                                                  East Amherst         NY         ANP          7/28/2015      34-9           No
195.     878713281       Allred               Jennifer         20    Roseburg VAMC;
   White City VAMC                                             Coos Bay             OR          NP            1/8/2016     62-2           No
196.     879457425       Schiesl              Linda            12    Milwaukee VAMC
   (Appleton CBOC)                                             Appleton             WI         FNP          12/13/2016     99-8           No
197.     880161376       Gartner              Carolyn           5    Martinsburg VAMC                                                              Winchester           VA          PA          5/10/2017     105-6           No
198.     896384191       Steffe               Jerome            8    Miami VAMC                                                                    Margate              FL          NP          10/30/2017    123-1           No
199.     896515677       Schwartz             Karen            10    John D. Dingell VA Medical Center                                             Birmingham           MI          NP            7/6/2018    141-1           No
200.     898724889       Harris               Sarah             7    Atlanta VAMC                                                                  Decatur              GA       CNS/NP           1/8/2016     62-6           No
201.     903375939       Sockol-Guest         Felicia          19    Colorado Springs (CBOC)                                                       Maniton Springs      CO         FNP          10/30/2017    123-1           No
202.     915328858       Hixson               Suzanne           6    Durham VAMC                                                                   Durham               NC         GNP          10/14/2015     50-2           No
203.     915790656       Evans                Dean              8    West Palm Beach VAMC                                                          West Palm Beach      FL          PA          5/10/2017     105-4           No
204.     917362797       Bruderer             Marilyn           1    Manchester VAMC                                                               Methuen              MA          NP          8/24/2018     151-1           No
205.     917526501       Buncio               Cheryl           22    VA Long Beach Healthcare System                                               Brea                 CA          NP          6/14/2016      72-9           No
206.     920861613       Beaumonte            Nicholas          9    Tennessee Valley Healthcare System
   (Athens VA Clinic)                      Athens               TN          NP          12/13/2016     91-5           No
207.     923467143       Bangs                Stephanie        21    San Francisco VAMC
  (Santa Rosa CBOC)                                        Santa Rosa           CA          NP          7/29/2016      78-1           No
                                                Case 1:12-cv-00920-EDK Document 171-4 Filed 03/29/19 Page 4 of 4

                                                                                                                                                                                                                 Opt-In Form
Row    Class Member ID        Last Name     First Name   VISN                                  VA Facility                                             City    State   Classification   Date Filed   Docket #
                                                                                                                                                                                                                Received by BG
208.     925638274       Bell             Marilyn          4    VA Pittsburgh Healthcare System
  (University Drive Campus)                  Oakdale            PA         CNS          7/29/2016      78-2           No
209.     927239249       Dunne            Michelle        21    VA Southern Nevada Healthcare System                                         North Las Vegas    NV         FNP          7/29/2016      78-8           No
210.     931450922       Totman           Daniel           2    Albany Stratton VAMC                                                         Red Hook           NY          NP          10/14/2015    52-10           No
211.     939771189       Arkema           Vickie          23    Central Iowa HCS
 (Des Moines/Knoxville, IA)                                 Oskaloosa          IA          NP          4/13/2018     134-1           No
212.     947283060       Forster          Rick            22    New Mexico VA Healthcare System
    (Raymond G. Murphy VAMC)                 Albuquerque        NM         PA-C         10/14/2015     49-7           No
213.     952120799       Vitchayanonda    Lisa            22    VA Loma Linda Healthcare System                                              Riverside          CA         FNP           1/8/2016      63-3           No
214.     954488535       Garner           Sharon          22    VA Greater Los Angeles Healthcare Systerm (GLA)
   (West LA VAMC)            Los Angeles        CA          PA          7/29/2016      79-1           No
215.     955063203       Kropf            Melissa          2    Canandaigua VAMC                                                             Bergen             NY          NP          10/14/2015     50-9           No
216.     958556554       Brown            Natasha         10    John D. Dingell VA Medical Center                                            Southfield         MI          NP           7/6/2018     140-1           No
217.     964493690       Gamboa           Gwenn            6    Durham VA Medical Center                                                     Morrisville        NC          NP          10/30/2017    123-1           No
218.     969466020       Kazlo            Kelly           10    Dayton VAMC                                                                  Yellow Springs     OH          NP           9/9/2016      85-2           No
219.     977223806       Allen            Sharon           7    Tuscaloosa VA Medical Center                                                 Coker              AL          NP          6/15/2018     139-1           No
220.     985195247       Langley          Michael         22    Phoenix VA Health Care System                                                Mesa               AZ          PA          12/13/2016     95-6           No
221.     988695474       Marcovitz        Leah             8    Miami VAMC
  (Hollywood CBOC)                                                Fort Lauderdale    FL         FNP          5/10/2017     105-9           No
222.     992635825       Kimbrough        Hazel           16    Michael E. DeBakey VAMC
  (Lufkin VA Outpatient Clinic/CBOC)                 Nacogdoches        TX          NP           9/9/2016      85-4           No
223.     995745979       Doyle            Stephen          1    VA Maine Healthcare System (Togus)                                           Winthrop           ME          PA           7/6/2018     140-1           No
224.     996830793       Long             Loy             17    West Texas VA Health Care System                                             Big Spring         TX          NP          12/13/2016     95-9           No
225.     999731725       Kursa            Malgorzata      17    North Texas Health Care System
   Dallas VAMC
 (Fort Worth Outpatient Clinic Azle               TX          PA          12/13/2016     95-5           No
226.                     Kendall          Michael          6    Hunter Holmes McGuire VAMC                                                   Richmond           VA         CNS           9/9/2016      85-3           No
227.                     O'Toole          Pamela           7    Wm. Jennings Bryan Dorn VAMC                                                 Hopkins            SC         FNP          12/13/2016     96-9           No
228.                     Paladin          Ann              1    Edith Nourse Rogers Veterans Hospital
  (Gloucester CBOC)                    Gloucester         MA         ANP          10/14/2015     51-9           No
229.                     Van Embden       Karen           15    Robert J. Dole VAMC                                                          Wichita            KS          NP          12/13/2016     98-6           No
230.                     Van Mauldin      Timothy          6    Salisbury VAMC                                                               Salisbury          NC         PA-C         10/14/2015     53-2           No
231.                     Van Over         Mark            20    VA Roseburg Healthcare System
   (North Bend CBOC)                           North Bend         OR          NP          7/29/2016      80-4           No
232.                     Frey             Cynthia          6    Hunter Holmes McGuire VA Medical Center                                      Glenn Allen        VA          NP           7/6/2018     140-1           No
